 




EXHIBIT 10.3

[htbx_ex10z3002.gif] [htbx_ex10z3002.gif]




January 1, 2020







William Ostrander

Vice President of Finance

c/o Heat Biologics, Inc.

627 Davis Drive

Morrisville, North Carolina 27560







Re: Amendment to Offer Letter




Dear Bill:




This Amendment (this “Amendment”), effective as of January 1, 2020, to the offer
letter, dated September 23, 2019 (the “Offer Letter”), entered into by and
between Heat Biologics, Inc. (the “Company”) and William Ostrander.  




Pursuant to the Offer Letter, you were retained by the Company to serve as its
Vice President of Finance.  In recognition of your hard work and performance,
the Company desires to amend the Offer Letter in order to increase your annual
base salary by 3%.




For the mutual promises contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree to amend the Offer Letter as follows:




The second paragraph of the Offer Letter is hereby deleted in its entirety and
replaced with the following two sentences: “As a full-time exempt employee, your
base salary will be $226,600 on an annual basis, payable bi-weekly.  You will
also be eligible to receive an annual bonus up to 20% of your total annual
salary.”




The provisions of this Amendment to the Offer Letter are severable and if any
part or it is found to be unenforceable the other paragraphs shall remain fully
valid and enforceable.  All other terms of the Offer Letter shall remain in full
force and effect. The Offer Letter, as amended by this Amendment, constitutes
the entire agreement between the parties with respect to the subject matter
thereof.




This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original but both of which together shall constitute one and the
same instrument.




 

 

 

Sincerely,

 

Agreed and Accepted,

 

 

 

/s/ Jeffrey Wolf

 

/s/ William Ostrander

Jeffrey Wolf

 

William Ostrander

Chief Executive Officer

 

January 1, 2020

Heat Biologics, Inc.

 

Date






